
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT


        This Restricted Stock Agreement (the "Agreement") is made as of
the      day of                  , 20      ("Date of Grant") between Allegiant
Travel Company, a Nevada corporation (the "Company")
and                  ("Grantee").

        1.     RESTRICTED STOCK AWARDS.

        A.    The Company hereby grants to Grantee a total of XXXXX
(                  ) shares of the Company's Common Stock (the "Restricted
Stock") subject to the terms and conditions set forth below.

        B.    Grantee will receive a certificate identifying the number of
shares of common stock issued to the Grantee as Restricted Stock.

        C.    The Restricted Stock has been awarded as compensation to the
Grantee for services to be rendered as a Director of the Company over the
vesting period provided for herein.

        D.    This Agreement sets forth the terms, conditions and restrictions
applicable to the Restricted Stock granted to Grantee.

        2.     RESTRICTIONS.

        A.    The Restricted Stock has been awarded to the Grantee subject to
the transfer and forfeiture conditions set forth in Paragraph B below (the
"Restrictions") which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Restricted Stock includes any additional
shares of stock granted to the Grantee with respect to any Restricted Stock
(e.g., shares issued upon a stock dividend or stock split) prior to the vesting
of the Restricted Stock.

        B.    Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer (a "transfer") any of the Restricted Stock prior to
vesting as provided in Section 3 below. Any transfer or attempted transfer prior
to such time shall be null and void and of no effect whatsoever.

        C.    If the Grantee's service as a Director of the Company terminates
prior to the vesting of all Restricted Stock of the Grantee for any reason other
than as set forth in Section 3 below, then the Grantee shall forfeit all of the
Grantee's right, title and interest in and to the Restricted Stock not vested as
of the date of such termination and such Restricted Stock shall be reconveyed to
the Company as of the date of such termination without further consideration or
any act or action by the Grantee.

--------------------------------------------------------------------------------



        D.    The Restrictions imposed under this Section 2 shall apply to all
shares of the Company's common stock or other securities issued with respect to
Restricted Stock hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company which occurs prior to the
vesting of the Restricted Stock.

        3.     EXPIRATION AND TERMINATION OF RESTRICTIONS.    The Restrictions
imposed under Section 2 above will expire and vesting of the Restricted Stock
shall be as follows:

On                  , 20      , the Restrictions will expire with respect to the
Restricted Stock of the Grantee not forfeited prior to that date.

Notwithstanding anything herein to the contrary, all Restricted Stock of a
Grantee shall become fully vested upon the Grantee's death or total disability.
Total disability shall be defined as a physician certified disability which
permanently or indefinitely renders the Grantee unable to perform his usual
duties for the Company.

        4.     ADJUSTMENTS.    If the number of outstanding shares of common
stock of the Company is changed as a result of a stock dividend, stock split or
the like without additional consideration to the Company, the number of shares
of Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company's common stock.

        5.     VOTING AND DIVIDENDS.    Subject to the restrictions contained in
Section 2 hereof, the Grantee shall have all rights of a stockholder of the
Company with respect to the Grantee's Restricted Stock, including the right to
vote the shares of the Grantee's Restricted Stock and the right to receive any
cash or stock dividends, including dividends of stock of a company other than
the Company. Stock dividends issued with respect to the Grantee's Restricted
Stock shall be treated as additional shares of the Grantee's Restricted Stock
(even if they are shares of a company other than the Company) that are subject
to the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If a dividend is paid in other
property, the Grantee will be credited with the amount of property which would
have been received had the Grantee owned a number of shares of common stock
equal to the number of shares of Restricted Stock credited to his account. The
property so credited will be subject to the same restrictions and other terms
and conditions applicable to the Restricted Stock under this Agreement and will
be disbursed to the Grantee in kind simultaneously with the Restricted Stock to
which such property relates.

2

--------------------------------------------------------------------------------



        6.     DELIVERY OF SHARES.    The shares of Restricted Stock of the
Grantee will be issued in the name of the Grantee as Restricted Stock and will
be held by the Company prior to vesting in certificated or uncertificated form.
If a certificate for Restricted Stock is issued prior to vesting, such
certificate shall be registered in the name of the Grantee and shall bear a
legend in substantially the following form:

"This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated                        ,
20            , between the registered owner of the shares represented hereby
and Allegiant Travel Company. Release from such terms and conditions shall be
made only in accordance with the provisions of such Agreement, copies of which
are on file in the office of Allegiant Travel Company."

        Upon request from the Company, the Grantee shall deposit with the
Company a stock power, or powers, executed in blank and sufficient to reconvey
the Restricted Stock to the Company upon any forfeiture of the Restricted Stock
(or a portion thereof), in accordance with the provisions of this Agreement.
Upon vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.

        7.     WITHHOLDING TAXES.    The Company is entitled to withhold an
amount equal to the Company's required minimum statutory withholding taxes (if
any) for the respective tax jurisdiction attributable to any share of common
stock or property deliverable in connection with the Restricted Stock. Grantee
may satisfy any withholding obligation in whole or in part by electing to have
the Company retain shares of the Restricted Stock having a Fair Market Value on
the date of vesting equal to the minimum amount to be withheld. Fair Market
Value for this purpose shall be the closing price for a share of the Company's
common stock on the last trading day before the date of vesting.

        8.     OTHER RIGHTS.    The grant of Restricted Stock does not confer
upon Grantee any right to continue on the Board of Directors of the Company and
does not interfere with the right of the Company to terminate Grantee's service
on the Board at any time in accordance with the Company's By-Laws.

        9.     NOTICES.    Any written notice under this Agreement shall be
deemed given on the date that is three business days after it is sent by
registered or certified mail, postage prepaid, addressed either to the Grantee
at his address as indicated in the Company's employment records or to the
Company at its principal office. Any notice may be sent using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
ordinary mail or electronic mail) but no such notice shall be deemed to have
been duly given unless and until it is actually received by the intended
recipient.

        10.   NONTRANSFERABILITY.    This Agreement and all rights hereunder are
nontransferable and nonassignable by the Grantee, other than by the last will
and testament of Grantee or the laws of descent and distribution, unless the
Company consents thereto in writing. Any transfer or attempted transfer except
pursuant to the preceding sentence shall be null and void and of no effect
whatsoever.

3

--------------------------------------------------------------------------------



        11.   SECTION 83(b) ELECTION.    Grantee may make an election to be
taxed upon the grant of his Restricted Stock under Section 83(b) of the Internal
Revenue Code of 1986, as amended. To effect such election, the Grantee must file
an appropriate election with the Internal Revenue Service within thirty
(30) days after the grant of the Restricted Stock and otherwise in accordance
with the applicable Treasury Regulations.

        12.   AMENDMENT.    This Agreement may not be amended except by a
writing signed by the Company and Grantee.

        13.   HEIRS AND SUCCESSORS.    Subject to Section 10 above, this
Agreement and all terms and conditions hereof shall be binding upon the Company
and its successors and assigns, and upon the Grantee and their heirs, legatees
and legal representatives.

        14.   INTERPRETATION.    Any issues of interpretation of any provision
of this Agreement shall be resolved by the Compensation Committee of the Board
of Directors of the Company.

        15.   SEVERABILITY.    The provisions of this Agreement, and of each
separate section and subsection, are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions, and any unenforceable provisions to the
extent enforceable, shall nevertheless be binding and enforceable.

        16.   GOVERNING LAW.    All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada.

        17.   WAIVER.    The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has executed this Agreement as of day
and year first above written.

    ALLEGIANT TRAVEL COMPANY                               By:     


--------------------------------------------------------------------------------

                 Its:     


--------------------------------------------------------------------------------

        The undersigned Grantee hereby accepts, and agrees to, all terms and
provisions of the foregoing Award.

               


--------------------------------------------------------------------------------

                 Address:     


--------------------------------------------------------------------------------

                      


--------------------------------------------------------------------------------

   

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



ALLEGIANT TRAVEL COMPANY RESTRICTED STOCK AGREEMENT
